Title: Simeon Hubbard to James Madison, 25 July 1833
From: Hubbard, Simeon
To: Madison, James


                        
                            
                                Venerable Sire:
                            
                            
                                
                                    Norwich, Conn,
                                
                                July 25th 1833
                            
                        
                        
                        By a paper, now before me, I learn that you, still, are in vigorous health of mind. Reaumatism, I believe, tends to the preservation of our better part. Will you cast
                            your mind about, with the view of determining whether it be so or not? This, however, is extraneous as respects my present
                            object.
                        I have heretofore, as you may perhaps recollect, conveyed to you, by letter, my fears as regards the
                            perpetuity of our systems. Those fears are but barely stayed under the benign influences of the
                            great name of Jackson the just. And, as he cannot always be with us, I still indulge in anxious
                            solicitude for the future.
                        Our constitution is radically defective. It would be dangerous to call a convention at this time, &,
                            I fear, it will ever continue to be hazardous. Mine, is a plan that will require your aid. Be not startled, for I would
                            not tax your sciatica. All that I require of you may be performed on your couch. It is this, that you would draw articles for a new constitution predicated on the "let alone system" and
                            be most minute in its details, as thus, Congress may do this, but, Congress may not do that. &c, which, when done, must be presented to the public with the high impress of
                                Madisons & Jacksons most earnest recommendation. In this
                            way, & this way only, I believe we may have the desired change effected without any
                            excessive agitation.
                        On the publication of your opinions respecting the right of Congress to lay countervailing duties, you will
                            recollect that I wrote you under the impression of different views, and, in answer to your question "where is the power,
                            if not with congress" I replied, that, with the pride of a free citizen, firmly resolved to continue free, I answer—Nowhere for in the exercise of any discretionary powers herein, our money-loving disposition
                            will worm itself into the national councils, and, by combinations on the Adams & Clay system of help-me-here-& I-will-help-you-there, will interrupt Harmony, on the
                            preservation of which, alone, Union depends.
                        I have now taken the liberty, dear Sir, to enclose, with this, two news papers (Norwich Republican)
                            containing an address I delivered to a few friends on the 4th. This method I take as a means of conveying to you some
                            ideas I entertain in relation to this our new system.
                        One idea, further, permit me to advance, Viz that as "To ensure domestic tranquility" was the all paramount
                            object of you gentlemen the framers of our constitution: and, as there can be no such thing as Union, out of the adhesive
                            principle, every inequality in per centage, of duties imposed, that giveth umbrage to Sections, or even states, should be
                            deemed to be unconstitutional from putting the Union to jeopard, that greatest of all objects. True, it would seem that a
                            variation in duties will, from the fitness of things, ever be necessary and doubtless, when imposed with due discretion,
                            will never give great offense, even if done in the nether house. But the time has past, when
                            this was the case, and never more will return. The reign of Mammon is established in the hearts
                            of an enduring majority. Neither, Washington, Jefferson, or Madison,
                            would have sanctioned the "protective system" had they have foreseen the length to which it has been carried.
                        But, not further to trespass on your patience, permit me to earnestly—most
                            earnestly beseech you to take the subject matter of this letter into the most serious consideration. Your life
                            & faculties have not been thus spared for nothing. The presiding Genius of our destinies hath given us a Jackson, and preserved a Madison for this time of our need. In a,
                                God preserve these republics, I most heartily join you. With the highest respect I am yours
                            &c
                        
                        
                            
                                Simeon Hubbard
                            
                        
                    One line from you saying that you will give to this subject the most grave consideration, would bring with it
                            a great relief from present inquietude                        
                            
                            SH
                        